Case 2:20-cv-01603-KAM-ST Document 18 Filed 01/27/21 Page 1 of 43 PageID #: 249



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------X
 ALEXA GROSSMAN, individually and
 on behalf of others similarly
 situated,

                    Plaintiff,                  MEMORANDUM & ORDER
                                                20-CV-1603 (KAM)(ST)
        -against-

 SIMPLY NOURISH PET FOOD COMPANY
 LLC, PETSMART, INC.,

                Defendants.
 ----------------------------------X
 KIYO A. MATSUMOTO, United States District Judge:

             Plaintiff Alexa Grossman, individually and on behalf

 of others similarly situated, commenced this action against

 Simply Nourish Pet Food Company LLC (“Simply Nourish”) and

 Petsmart, Inc. (collectively, “defendants”), alleging that

 defendants falsely and deceptively represent that their pet food

 products are made from “Natural Ingredients” or “Natural

 Wholesome Ingredients,” when in fact they contain synthetic

 ingredients, in violation of New York General Business Law §§

 349 and 350, state warranty laws, the Magnuson-Moss Warranty

 Act, and common law.      (ECF No. 1, Complaint (“Compl.”) ¶¶ 2-4,

 7.)    Plaintiff seeks to represent a class of New York residents

 who purchased Simply Nourish’s pet products during the class

 period, and requests declaratory and injunctive relief, monetary

 damages, punitive damages, and attorney’s fees.          (Compl. ¶¶ 34-

 38.)
Case 2:20-cv-01603-KAM-ST Document 18 Filed 01/27/21 Page 2 of 43 PageID #: 250



             Presently before the Court is defendants’ motion to

 dismiss plaintiff’s class action complaint pursuant to Federal

 Rule of Civil Procedure 12(b)(1) and (6). (See ECF No. 12,

 Notice of Motion to Dismiss; ECF No. 12-1, Defendants’

 Memorandum of Law in Support of the Motion to Dismiss (“Def.

 Mem.”).)    For the reasons set forth below, defendants’ motion to

 dismiss is GRANTED in part and DENIED in part.

                                  BACKGROUND

             The following facts -- drawn from the complaint and

 documents that are incorporated by reference in, or integral to,

 the complaint -- are assumed to be true for purposes of this

 motion.    See, e.g., DiFolco v. MSNBC Cable L.L.C., 622 F.3d 104,

 111 (2d Cir. 2010).

 I.    Factual Background

             This putative class action seeks to remedy defendants’

 alleged deceptive and misleading business practices with respect

 to the marketing and sales of Simply Nourish’s pet foods and

 treats (the “Products”). 1

             Defendant Simply Nourish Pet Food Company LLC (“Simply

 Nourish”) is a corporation with its principal place of business

 in Phoenix, Arizona.      (Compl. ¶ 32.)      Simply Nourish

 manufactures, markets, advertises and distributes the Products



 1     A list of the Simply Nourish pet food and treats is provided in the
 complaint. (See Compl. ¶ 1.)


                                       2
Case 2:20-cv-01603-KAM-ST Document 18 Filed 01/27/21 Page 3 of 43 PageID #: 251



 throughout the United States.       (Id.)   Defendant Petsmart, Inc.

 is a corporation with its principal place of business in

 Phoenix, Arizona.     (Id. ¶ 33.)    Plaintiff alleges that

 defendants “created and/or authorized the false, misleading and

 deceptive advertisements, packaging and labeling for the

 Products.”    (Id. ¶¶ 32-33.)

            Plaintiff is an individual consumer and resident of

 the State of New York.      (Compl. ¶ 30.)     Plaintiff purchased two

 Simply Nourish products: large breed dog foods and Simply

 Nourish dog treats from PetSmart in Commack, Long Island during

 the class period.     (Id.)   Plaintiff purchased the Products

 because she believed they did not contain synthetic ingredients.

 (Id.)   Plaintiff alleges that had she known that defendants’

 representations she relied upon in purchasing the Products were

 false, misleading, and deceptive, she would not have purchased

 the Products.    (Id. ¶ 31.)     As a result of defendants’ alleged

 misrepresentations, the Products which plaintiff and the

 putative class members received were worth less than the

 Products for which they paid, and they were injured and lost

 money as a result of defendants’ conduct.         (Id. ¶¶ 25, 31.)

            Based on defendants’ purported false and misleading

 representations on the Products’ packaging, plaintiff brought

 this class action on behalf of herself and those similarly

 situated alleging the following five causes of action: (1)


                                      3
Case 2:20-cv-01603-KAM-ST Document 18 Filed 01/27/21 Page 4 of 43 PageID #: 252



 deceptive practices in violation of New York General Business

 Law § 349 (“GBL”); (2) false advertising in violation of GBL §

 350; (3) breach of express warranty in violation of state

 warranty laws; (4) breach of written warranties in violation of

 the Magnuson-Moss Warranty Act, 15 U.S.C. § 2301 et seq. (the

 “MMWA”); and (5) unjust enrichment based on the financial

 benefits plaintiff conferred to defendants.          (Compl. ¶¶ 49-95.)

          A. Deceptive Product Labeling

            Plaintiff alleges that defendants used a deceptive

 marketing and advertising campaign centered around claims that

 appeal to health-conscious consumers, i.e., that its Products

 are made from “Natural Ingredients” or “Natural Wholesome

 Ingredients.”    (Compl. ¶¶ 2, 7.)       Defendants’ “Natural” label

 was generally followed by the statement, “with Added Vitamins

 and Minerals.”     (Id. ¶ 7.)    In the complaint, plaintiff provides

 several photos of the Products and identifies the alleged

 misrepresentations:




                                      4
Case 2:20-cv-01603-KAM-ST Document 18 Filed 01/27/21 Page 5 of 43 PageID #: 253




 (See Compl. ¶ 7 (Simply Nourish Adult Dog Food Lamb & Oatmeal,

 which states, in the bottom right corner, “Natural Food for Dogs

 with Added Vitamins, Minerals & Trace Nutrients”).)




                                      5
Case 2:20-cv-01603-KAM-ST Document 18 Filed 01/27/21 Page 6 of 43 PageID #: 254




 (See Compl. ¶ 7 (Simply Nourish Limited Ingredient Diet Dog Food

 Venison & Sweet Potato, which states “Natural Wholesome

 Ingredients with Added Essential Vitamins & Minerals”).)




                                      6
Case 2:20-cv-01603-KAM-ST Document 18 Filed 01/27/21 Page 7 of 43 PageID #: 255




 (See Compl. ¶ 7 (Simply Nourish Grain Free Large Breed Adult Dog

 Food Chicken with Peas & Potatoes, which states “Natural

 Wholesome Ingredients with Added Essential Vitamins &

 Minerals”).)




                                      7
Case 2:20-cv-01603-KAM-ST Document 18 Filed 01/27/21 Page 8 of 43 PageID #: 256




 (See Compl. ¶ 7 (Simply Nourish Grain Free Gluten Free Chewy

 Chicken Jerky Fillets Dog Treat, which states “Naturally

 Wholesome Ingredients”).)

            Plaintiff alleges that defendants’ representations

 that its Products are “Natural” is false, misleading, and

 deceptive because the Products contain synthetic ingredients

 including: niacin, thiamine mononitrate, riboflavin, citric

 acid, tocopherol, calcium carbonate, folic acid, manganese

 sulfate, ascorbic acid, xantham gum, potassium chloride,

 tricalcium phosphate, dicalcium phosphate, zinc oxide, glycerin

 (vegetable).    (Compl. ¶ 8.)     According to plaintiffs, the above

 ingredients are synthetic as defined by the United States




                                      8
Case 2:20-cv-01603-KAM-ST Document 18 Filed 01/27/21 Page 9 of 43 PageID #: 257



 Department of Agriculture (“USDA”) and Congress.           (See id. ¶¶

 10-11.)

           B. USDA’s Decision Tree for Classification of Materials
              as Synthetic or Nonsynthetic

             In support of the complaint’s allegations, plaintiff

 attaches “Draft Guidance” from the USDA, highlighting the USDA’s

 “Decision Tree for Classification of Materials as Synthetic of

 Nonsynthetic,” under USA regulations for organic human foods.

 (See Compl. ¶ 10, Ex. A.)       Following the decision tree, the USDA

 provides definitions for synthetic ingredients and classifies a

 number of substances as “synthetic” or “nonsynthetic” and

 provides an explanation justifying each classification.            (See

 Ex. A, at 3-4.)     The decision tree issued by the USDA does not

 appear to apply directly to pet foods.         Plaintiff argues that

 the USDA decision tree provides some guidance as to what a

 reasonable consumer may deem “natural.”         (ECF No. 13,

 Plaintiff’s Memorandum of Law in Opposition to Defendants’

 Motion to Dismiss (“Pl. Mem.”), at 8.)

           C. The Association of American Feed Control Officials’
              Guidelines for “Natural” Claims

             In support of its motion to dismiss, defendants argue

 that its product labeling is not deceptive because its use of

 the term “Natural” is consistent with guidelines issued by the

 Association of American Feed Control Officials (“AAFCO”).            (Def.

 Mem. at 3, 6; see also ECF No. 12-2, Declaration of Keri E.


                                      9
Case 2:20-cv-01603-KAM-ST Document 18 Filed 01/27/21 Page 10 of 43 PageID #: 258



 Borders, Esq. (“Borders Decl.”), Ex. B, AAFCO Guidelines for

 “Natural” Claims, at 6-7.).       “Natural,” according to AAFCO

 includes feed ingredients “derived solely from plant, animal or

 mined sources” that have been subjected to “physical processing,

 heat processing, rendering, purification, extraction,

 hydrolysis, enzymolysis or fermentation.”          See Acquard v. Big

 Heart Pet Brands, 2020 U.S. Dist. LEXIS 224712, *8 (W.D.N.Y.

 Nov. 30, 2020), report and recommendation adopted, Acquard v.

 Big Heart Pet Brands, 2021 U.S. Dist. LEXIS 2393 (W.D.N.Y. Jan.

 4, 2021).    In addition, under AAFCO guidelines, a pet food

 product may be labeled as “natural,” while containing chemically

 synthesized vitamins, minerals, and other trace nutrients, so

 long as the “natural” claim appears with qualifying disclaimer

 language such as “Natural with added vitamins, minerals or other

 trace nutrients.”      (Borders Decl., Ex. B, at 6-7.)       More

 specifically:

             [T]he use of the term ‘natural’ is false and
             misleading if any chemically synthesized
             ingredients are present in the product;
             however, AAFCO recommends that exceptions be
             made in the cases when chemically synthesized
             vitamins, minerals, or other trace nutrients
             are present as ingredients in the product,
             provided that the product is not a dietary
             supplement and that a disclaimer is used to
             inform the consumer that the vitamins,
             minerals or other trace nutrients are not
             natural.




                                      10
Case 2:20-cv-01603-KAM-ST Document 18 Filed 01/27/21 Page 11 of 43 PageID #: 259



 (Borders Decl., Ex. B, at 6-7.)        According to its website, AAFCO

 is a “private non-profit corporation” and “voluntary membership

 association of local, state, and federal agencies,” charged with

 regulating the “sale and distribution of animal feeds and animal

 drug remedies.” 2    Defendants assert that AAFCO regulations are

 incorporated into New York law, but cite no statutory authority

 supporting such proposition. 3

 II.   Procedural History

             On March 30, 2020, plaintiff commenced the instant

 action seeking declaratory and injunctive relief, monetary

 damages, punitive damages, and attorney’s fees.           (See ECF No.

 1.)   On June 5, 2020, defendants filed a pre-motion letter




 2     See “Welcome to AAFCO,” Association of American Feed Control Officials
 (available at: https://www.aafco.org/) (last visited Jan. 25, 2021). The
 Court may take judicial notice of statements made on the AAFCO website and
 the New York Department of Agriculture and Markets website, as discussed
 below. See Volpe v. Am. Language Commc'n Ctr., Inc., 15-cv-06854, 2016 WL
 4131294, at *2 (S.D.N.Y. July 29, 2016) (court can take judicial notice of
 information publicly available on website where authenticity is not in
 dispute); Wells Fargo Bank, N.A. v. Wrights Mill Holdings, LLC, 127 F. Supp.
 3d 156, 166 (S.D.N.Y. 2015) (courts “routinely” take judicial notice of
 documents from official government websites).
 3     Article 8 of the Agriculture and Markets Law Relating to the
 Manufacture and Distribution of Commercial Feed regulates the sale of pet
 food and treats and large animal feed in New York State. According to the
 New York Department of Agriculture and Markets, “New York’s commercial feed
 laws reference[] and permit[] those ingredients that are defined by the
 AAFCO.” See Pet Food, New York Department of Agriculture and Markets
 (available at: https://agriculture.ny.gov/food-safety/pet-
 food#:~:text=Registration%20Process) (last visited Jan. 25, 2021).
 Nonetheless, the parties have not identified, and the Court has not located,
 any statutory authority indicating that New York has adopted the AAFCO
 guidelines pertaining to “natural” representations. Furthermore, for the
 reasons explained below, defendants’ purported compliance with the AAFCO
 standard is still insufficient to support dismissal of plaintiff’s claims at
 this stage in the litigation.



                                      11
Case 2:20-cv-01603-KAM-ST Document 18 Filed 01/27/21 Page 12 of 43 PageID #: 260



 requesting leave to file a motion to dismiss plaintiff’s

 complaint for failure to state a claim upon which relief could

 be granted.     (ECF No. 8.)    Plaintiff opposed defendants’ request

 for a pre-motion conference.        (ECF No. 10.)    On June 10, 2020,

 the Court set a briefing schedule for defendants’ motion to

 dismiss on June 16, 2020.       (See June 10, 2020 and June 16, 2020

 Docket Orders.)

             Presently before the Court is defendants’ motion to

 dismiss plaintiff’s complaint pursuant to Federal Rule of Civil

 Procedure 12(b)(1) for lack of subject matter jurisdiction, and

 12(b)(6) for failure to state a claim.          (See ECF No. 12.)

 Specifically, defendants move to dismiss plaintiffs’ complaint

 on the grounds that (1) plaintiff fails to plausibly allege that

 she was, or that a reasonable consumer would be, deceived; (2)

 plaintiff lacks standing to pursue her claims; and (3) plaintiff

 fails to adequately plead her additional state-law claims.

 (Def. Mem. at 1-4.)

                                LEGAL STANDARD

             In evaluating defendants’ motion to dismiss, the Court

 must accept all well-pleaded facts in the complaint as true and

 draw all reasonable inferences in plaintiff’s favor.            See,

 e.g., Burch v. Pioneer Credit Recovery, Inc., 551 F.3d 122, 124

 (2d Cir. 2008) (per curiam).        A claim survives a Rule 12(b)(6)

 motion, however, only if the plaintiff alleges facts sufficient


                                      12
Case 2:20-cv-01603-KAM-ST Document 18 Filed 01/27/21 Page 13 of 43 PageID #: 261



 “to state a claim to relief that is plausible on its face.”

 Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007).            A claim

 is facially plausible “when the plaintiff pleads factual content

 that allows the court to draw the reasonable inference that the

 defendant is liable for the misconduct alleged.”           Ashcroft v.

 Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at

 556).   A plaintiff must show “more than a sheer possibility that

 a defendant has acted unlawfully,” id., and cannot rely on mere

 “labels and conclusions” to support a claim, Twombly, 550 U.S.

 at 555.    If the plaintiff’s pleadings “have not nudged [his or

 her] claims across the line from conceivable to plausible, [the]

 complaint must be dismissed.”        Id. at 570.

             District courts “must consider the complaint in its

 entirety, as well as other sources courts ordinarily examine

 when ruling on Rule 12(b)(6) motions to dismiss, in particular,

 documents incorporated into the complaint by reference, and

 matters of which a court may take judicial notice.”            Tellabs,

 Inc. v. Makor Issues & Rights, Ltd., 551 U.S. 308, 322 (2007).

 The court may also consider documents the plaintiff relied on in

 bringing suit, and which are either in the plaintiff’s

 possession, or that the plaintiff knew of when bringing suit.

 Chambers v. Time Warner, Inc., 282 F.3d 147, 153 (2d Cir. 2002);

 Brass v. Am. Film Techs., Inc., 987 F.2d 142, 150 (2d Cir.

 1993); Cortec Indus., Inc. v. Sum Holding L.P., 949 F.2d 42, 47–


                                      13
Case 2:20-cv-01603-KAM-ST Document 18 Filed 01/27/21 Page 14 of 43 PageID #: 262



 48 (2d Cir. 1991), cert. denied, 503 U.S. 960 (1992); McKevitt

 v. Mueller, 689 F. Supp. 2d 661, 665 (S.D.N.Y. 2010).

                                  DISCUSSION

             Plaintiff seeks relief for defendants’ alleged

 deceptive and misleading business practices in violation of New

 York state law, federal law, and common law.          Defendants move to

 dismiss plaintiff’s complaint under Federal Rules of Civil

 Procedure 12(b)(1) and (6).       (See Def. Mem. at 10-11.)       For the

 reasons set forth below, the Court grants in part and denies in

 part defendants’ motion to dismiss.

  I.   Standing

             Defendants argue that plaintiff lacks standing to seek

 prospective injunctive relief because she cannot allege an

 imminent future harm and similarly lacks standing to bring a

 class action suit with respect to Products she did not purchase.

 (Def. Mem. at 4, 19.)      The Court will first consider defendants’

 motion to dismiss for lack of standing pursuant to Rule 12(b)(1)

 “[b]ecause standing is a jurisdictional matter.”           See Elkind v.

 Revlon Consumer Prods. Corp., No. 14-cv-2484(JS)(AKT), 2015 WL

 2344134, at *3 (E.D.N.Y. May 14, 2015) (citing Warth v. Seldin,

 422 U.S. 490, 498 (1975)); see also Rhulen Agency, Inc. v.

 Alabama Ins. Guar. Ass’n, 896 F.2d 674, 678 (2d Cir. 1990).




                                      14
Case 2:20-cv-01603-KAM-ST Document 18 Filed 01/27/21 Page 15 of 43 PageID #: 263



          A. Standing to Seek Injunctive Relief

             “To establish Article III standing, a plaintiff must

 show (1) an injury in fact, (2) a sufficient causal connection

 between the injury and the conduct complained of, and (3) a

 likelihood that the injury will be redressed by a favorable

 decision.”    Knife Rights, Inc. v. Vance, 802 F.3d 377, 383 (2d

 Cir. 2015).     “Plaintiffs seeking injunctive relief must also

 prove that the identified injury in fact presents a real and

 immediate threat of repeated injury.”         Kreisler v. Second Ave.

 Diner Corp., 731 F.3d 184, 187 (2d Cir. 2013).           “The

 prospective-orientation of the analysis is critical: to maintain

 an action for injunctive relief, a plaintiff cannot rely on past

 injury . . . but must show a likelihood that he . . . will be

 injured in the future.”       Berni v. Barilla S.p.A., 964 F.3d 141,

 147 (2d Cir. 2020).      “Although past injuries may provide a basis

 to seek money damages, they do not confer standing to seek

 injunctive relief unless the plaintiff can demonstrate that she

 is likely to be harmed again in the future in a similar way.”

 Nicosia v. Amazon.com, Inc., 834 F.3d 220, 239 (2d Cir. 2016).

             After reviewing the binding Second Circuit precedent,

 the Court concludes that plaintiff lacks standing to seek

 injunctive relief. 4     The Second Circuit has explained that “past


 4     Plaintiff’s reliance on out-of-Circuit precedent to support her request
 for injunctive relief is unpersuasive. This Court is bound to apply Second
 Circuit precedent. See J & J Sports Prod., Inc. v. Leon, No. 18-cv-2103


                                      15
Case 2:20-cv-01603-KAM-ST Document 18 Filed 01/27/21 Page 16 of 43 PageID #: 264



 purchasers of a consumer product who claim to be deceived by

 that product’s packaging . . . have, at most, alleged a past

 harm.”    Berni, 964 F.3d at 147.      Accordingly, “past purchasers

 of a product . . . are not likely to encounter future harm of

 the kind that makes injunctive relief appropriate.”            Id.   Here,

 plaintiff alleges that if the Products were actually “natural,”

 as represented on the labels, she “would purchase the Products

 again in the immediate future.”        (Compl. ¶ 30.)     In other words,

 by her own admission, plaintiff would purchase defendants’

 Products only if defendants either changed the labeling or

 ingredients in the Products.        Thus, there is no risk that

 plaintiff would purchase defendants’ Products with the current

 state of ingredients or labels because, by plaintiff’s own

 allegations, these Products are purportedly deceptive.

             Because plaintiff knows that the vitamins and minerals

 in the Simply Nourish Products are allegedly synthetic and that

 she will not purchase the Products in their current state, she

 cannot show an imminent risk of future deception and injury.

 Indeed, district courts in this Circuit have held that a

 plaintiff in a false advertisement case has necessarily become

 aware of the alleged misrepresentations, “there is no danger



 (PKC) (RML), 2019 WL 1320277, at *6 (E.D.N.Y. Mar. 22, 2019) (noting that the
 district court is “not bound by the decisions of any other district court in
 the nation, nor by the decisions of any circuit court other than the Second.”
 (internal quotations and citation omitted)).


                                      16
Case 2:20-cv-01603-KAM-ST Document 18 Filed 01/27/21 Page 17 of 43 PageID #: 265



 that they will again be deceived by them.”          Hesse v. Godiva

 Chocolatier, Inc., 463 F. Supp. 3d 453, 465–66 (S.D.N.Y. 2020)

 (quoting Elkind, 2015 WL 2344134, at *3).          Thus, any potential

 “future injury is merely conjectural or hypothetical” because

 even if plaintiff purchased the Products again, she would do so

 “with exactly the level of information” that she possessed from

 the outset of this suit, and accordingly would not be deceived

 or harmed.    Berni, 2020 WL 3815523, at *6; Silva v. Hornell

 Brewing Co., No. 20-cv-756 (ARR) (PL), 2020 WL 4586394, at *7

 (E.D.N.Y. Aug. 10, 2020) (“To the extent that plaintiff was

 deceived by the appearance of the phrase ‘All Natural’ on the

 Product label, the existence of this lawsuit shows that he is

 now aware that the Product contains synthetic ingredients. Thus,

 he will not be harmed again in the same way, and he lacks

 standing to seek an injunction”); Kennedy v. Mondelez Glob. LLC,

 No. 19-cv-302 (ENV) (SJB), 2020 WL 4006197, at *5 (E.D.N.Y. July

 10, 2020) (recommending dismissal of claim seeking injunctive

 relief for lack of standing due to plaintiff’s conjectural

 future harm based on false advertising claims on Graham cracker

 labels).    Because plaintiff failed to allege any imminent future

 harm, the Court concludes that plaintiff lacks standing to seek

 injunctive relief. 5



 5      Furthermore, the Court rejects plaintiff’s attempt to distinguish
 Berni as applying only to Federal Rule of Civil Procedure 23(b)(2) because


                                      17
Case 2:20-cv-01603-KAM-ST Document 18 Filed 01/27/21 Page 18 of 43 PageID #: 266



             The Court also rejects plaintiff’s contention that an

 “inability to rely on” the Products’ labeling and advertising

 constitutes an “imminent future injury” justifying injunctive

 relief.    (Pl. Mem. at 21-23.)      Even crediting plaintiff’s

 argument that her injury is a future confusion regarding the




 the Second Circuit’s analysis broadly addressed the district court’s
 authority to provide injunctive relief in equity and relied on constitutional
 requirements for standing that all plaintiffs must satisfy. See Berni, 964
 F.3d at 146-47 (“Our analysis starts with the familiar principle that
 injunctive relief is only proper when a plaintiff, lacking an adequate remedy
 at law, is likely to suffer from injury at the hands of the defendant if the
 court does not act in equity . . . . If the injury occurred in the past -- or
 if some future injury is merely conjectural or hypothetical -- then
 plaintiffs will lack the kind of injury necessary to sustain a case or
 controversy, and necessary to establish standing, under Article III.”). The
 Second Circuit also warned that “[w]here there is no likelihood of future
 harm, there is no standing to seek an injunction, and so no possibility of
 being certified as a Rule 23(b)(2) class.” Id. at 149. Thus, plaintiff’s
 attempt to minimize the scope of the Second Circuit’s holding and reasoning
 is unpersuasive and district courts in this Circuit have relied on Berni in
 assessing challenges to standing to seek injunctive relief under Federal Rule
 of Civil Procedure 12. See Rivera v. Navient Sols., LLC, No. 20-cv-1284
 (LJL), 2020 WL 4895698, at *14 (S.D.N.Y. Aug. 19, 2020); Kennedy, 2020 WL
 4006197, at *5.
       Indeed, even before Berni, district courts in this Circuit would
 dismiss requests for injunctive relief where, as here, the future harm
 alleged was speculative. See, e.g., Holve v. McCormick & Co., Inc., 334 F.
 Supp. 3d 535, 552 (W.D.N.Y. 2018) (concluding that plaintiff failed to
 demonstrate real or immediate injury and denying standing for injunctive
 relief where, by plaintiff’s own admission, she would purchase products in
 the future only if the Product “was not misbranded”); Gonzalez v. Costco
 Wholesale Corp., No. 16-cv-2590, 2018 WL 4783962, at *6 (E.D.N.Y. Sept. 29,
 2018) (plaintiff lacked standing to seek injunctive relief because her claim
 that she would resume purchasing the offending products in the future if the
 misleading conduct was remedied was insufficient to establish likelihood of
 future injury); Atik v. Welch Foods, Inc., No. 15-cv-5405 (MKB) (VMS), 2016
 WL 5678474, at *6 (E.D.N.Y. Sept. 30, 2016) (“Plaintiffs also allege that
 they would resume purchasing the Products in the future but only if the
 representations on the Products' labels were ‘truthful and non-deceptive.’
 These allegations are insufficient to establish a likelihood of future injury
 because Plaintiffs cannot rely on past injury.” (internal citation omitted));
 Tomasino v. Estee Lauder Cos. Inc., 44 F. Supp. 3d 251, 256 (E.D.N.Y. 2014)
 (holding that the plaintiffs did not have standing to seek injunctive relief
 because the plaintiffs alleged that the products at issue had been
 deceptively advertised and that they would not have bought the products
 “absent the allegedly misleading advertisements”).



                                      18
Case 2:20-cv-01603-KAM-ST Document 18 Filed 01/27/21 Page 19 of 43 PageID #: 267



 Products’ labels, this allegation is not pled in her complaint

 and therefore is an inadequate basis for standing.           Moreover,

 such allegation regarding plaintiff’s inability to “rely on”

 defendants’ label has similarly been rejected by district courts

 in this Circuit as insufficient to establish future injury for

 standing.    See Barreto v. Westbrae Nat., Inc., No. 19-cv-9677

 (PKC), 2021 WL 76331, at *9 (S.D.N.Y. Jan. 7, 2021) (collecting

 cases and rejecting plaintiff’s argument that she would purchase

 that product if she “could trust the label”); Ashour v. Arizona

 Beverages USA LLC, No. 19-cv-7081 (AT), 2020 WL 5603382, at *4

 (S.D.N.Y. Sept. 18, 2020) (denying standing for injunctive

 relief where plaintiff alleged that he would purchase the

 products if he “could rely upon the truthfulness of Defendants’

 labeling”).     For these reasons, the Court finds that plaintiff

 failed to demonstrate any imminent future injury and thus lacks

 standing to seek injunctive relief.

          B. Standing as to Unpurchased Products

             Defendants further argue that plaintiff lacks standing

 to bring a class action with respect to the Products she did not

 purchase.    (Def. Mem. at 19.)      Specifically, defendants contend

 that plaintiff’s complaint “challenges 99 varieties of Simply

 Nourish products” but does not indicate which Product plaintiff

 purchased.    (Id.)    In response, plaintiff contends that she has

 standing to challenge any unpurchased Products because the


                                      19
Case 2:20-cv-01603-KAM-ST Document 18 Filed 01/27/21 Page 20 of 43 PageID #: 268



 “natural” labeling of such unpurchased Products are

 substantially similar to that of the Products she did purchase.

 (Pl. Mem. at 15; see also Compl. ¶ 68 (“Defendants’ material

 misrepresentations were substantially uniform in content,

 presentation, and impact upon consumers at large. Moreover, all

 consumers purchasing the Products were and continue to be

 exposed to Defendants’ material misrepresentations.”)

             A plaintiff in a putative class action has class

 standing if “he plausibly alleges (1) that he personally has

 suffered some actual ... injury as a result of the putatively

 illegal conduct of the defendant ... and (2) that such conduct

 implicates the same set of concerns as the conduct alleged to

 have caused injury to other members of the putative class by the

 same defendants[.]”      NECA-IBEW Health & Welfare Fund v. Goldman

 Sachs & Co., 693 F.3d 145, 162 (2d Cir. 2012) (internal

 citations and quotations omitted).         District courts in this

 Circuit are divided over whether class standing should be

 resolved at the pleading stage or the class certification stage.

 See Buonasera v. Honest Co., 208 F. Supp. 3d 555, 562-63

 (S.D.N.Y. 2016) (collecting cases that have and have not

 resolved class standing at the motion to dismiss stage).

 Several courts “have held that, subject to further inquiry at

 the class certification stage, a named plaintiff has standing to

 bring class action claims under state consumer protection laws


                                      20
Case 2:20-cv-01603-KAM-ST Document 18 Filed 01/27/21 Page 21 of 43 PageID #: 269



 for products that he did not purchase, so long as those

 products, and the false or deceptive manner in which they were

 marketed, are ‘sufficiently similar’ to the products that the

 named plaintiff did purchase.”        Daniel v. Tootsie Roll Indus.,

 LLC, 2018 WL 3650015, at *5 (S.D.N.Y. Aug. 1, 2018) (quoting

 Mosley v. Vitalize Labs, LLC, 2015 WL 5022635, at *7 (E.D.N.Y.

 Aug. 24, 2015) (citations omitted)).

             Here, to the extent class standing must be addressed

 at this stage, the Products (both purchased and unpurchased) are

 sufficiently similar to support plaintiff’s class standing at

 this time.    Specifically, the “nature and content of the

 specific misrepresentation alleged,” NECA–IBEW Health & Welfare

 Fund, 693 F.3d at 162, is similar because the Products were all

 sold and marketed by defendants and possessed the same allegedly

 deceptive representation that the underlying ingredients were

 “natural.”    (See Compl. ¶ 68 (“Defendants’ material

 misrepresentations were substantially uniform in content,

 presentation, and impact upon consumers at large.”); see, e.g.,

 Suarez v. California Nat. Living, Inc., No. 17-cv-9847 (VB),

 2019 WL 1046662, at *5 (S.D.N.Y. Mar. 5, 2019) (finding

 plaintiff had class standing to challenge unpurchased products

 where the products were “sold and marketed by defendant,”

 “labeled and marketed as ‘natural’ (or, in one instance,

 “naturally perfect for the whole family,” and “plaintiff alleges


                                      21
Case 2:20-cv-01603-KAM-ST Document 18 Filed 01/27/21 Page 22 of 43 PageID #: 270



 each product contains one or more synthetic ingredients”);

 Buonasera, 208 F. Supp. 3d at 559, 563 (finding plaintiff had

 class standing as to thirty-nine unpurchased cosmetics products

 allegedly mislabeled as “ ‘natural,’ ‘all natural,’ ‘naturally

 derived,’ ‘plant-based,’ and/or containing ‘no harsh chemicals

 ever!,’ ” even where “the unpurchased products may contain

 different ingredients compared to the purchased products”).

             Thus, defendant’s motion to dismiss for lack of

 standing for unpurchased Products is denied without prejudice,

 and “any specific concerns regarding the [Products’] differences

 can be addressed at the class certification stage.”            Wai Chu v.

 Samsung Elecs. Am., Inc., No. 18-cv-11742 (GHW), 2020 WL

 1330662, at *3 (S.D.N.Y. Mar. 23, 2020) (quotation marks

 omitted); see also Segedie v. Hain Celestial Group, Inc., No.

 14-cv-5029 (NSR), 2015 WL 2168374, at *11 (S.D.N.Y. May 7, 2015)

 (declining to address class standing at the motion to dismiss

 stage and noting that the Court would address the issue at a

 later time); Moses v. Apple Hospitality REIT Inc., 14-cv-3131

 (DLI)(SMG), 2016 WL 8711089, at *4 (E.D.N.Y. Sept. 30, 2016)

 (holding that “[s]ince Plaintiff has Article III standing, the

 more prudent approach is to analyze class standing at the class

 certification stage because the Plaintiff has already




                                      22
Case 2:20-cv-01603-KAM-ST Document 18 Filed 01/27/21 Page 23 of 43 PageID #: 271



 established a case or controversy between the parties”). 6

 Accordingly, the Court denies without prejudice defendants’

 motion to dismiss for lack of class standing plaintiff’s claims

 arising from unpurchased Products.         Defendants may renew this

 argument at the class certification stage.

 II.   New York GBL §§ 349 and 350

             Plaintiff’s first and second cause of action assert

 that defendants’ conduct violated New York law because the

 representations were deceptive acts and practices in violation

 of GBL § 349 and false and misleading advertising in violation

 of GBL § 350.     (Compl. ¶¶ 51, 53, 60-63.)       In relevant part,

 plaintiff alleges that:

             Defendants’     improper     consumer-oriented
             conduct -- including labeling and advertising
             the Products as being “Natural” -- is
             misleading in a material way in that it, inter
             alia, induced Plaintiff and the New York
             Subclass Members to purchase and pay a premium
             for Defendants’ Products and to use the
             Products when they otherwise would not have.
             Defendants made their untrue and/or misleading
             statements and representations willfully,
             wantonly, and with reckless disregard for the
             truth.

 6     Defendants’ reliance on DiMuro v. Clinique Labs., LLC, 572 Fed. App’x
 27 (2d Cir. 2014) (summary order) in unavailing because there, the Second
 Circuit denied standing for unpurchased products after holding that “each of
 the seven different products have different ingredients, and Clinique made
 different advertising claims for each product. Entirely unique evidence
 will, therefore, be required to prove that the 35–some advertising statements
 for each of the seven different Repairwear products are false and
 misleading.” Id. at 29. Thus, DiMuro is distinguishable because, for the
 reasons noted above, the Products here contain substantially similar
 “advertising claims” and raise “nearly identical” concerns regarding the
 validity of defendants’ “natural” representation. DiMuro, 572 Fed. App’x at
 29 (quoting NECA–IBEW Health & Welfare Fund, 693 F.3d at 163).


                                      23
Case 2:20-cv-01603-KAM-ST Document 18 Filed 01/27/21 Page 24 of 43 PageID #: 272




 (Compl. ¶ 54.)     Plaintiffs allege that she and the New York

 subclass members were “injured inasmuch as they relied upon the

 labeling, packaging and advertising and paid a premium for the

 Products which were -- contrary to Defendants’ representations -

 - not ‘Natural.’”      (Compl. ¶ 54.)     In response, defendants argue

 that plaintiffs failed to plausibly allege that the Simply

 Nourish label is deceptive because: (i) the label on the

 Products is “AAFCO-compliant” and “specifically qualified and

 within the context of nutritionally complete pet food;” (ii) the

 label does not “represent[] that the ‘added vitamins and

 minerals’ are ‘natural,’” (iii) “the challenged ingredients are

 not compatible with a qualified natural claim,” and (iv) “in any

 event, the ingredient list on all of the products specifically

 identifies the ‘added vitamins and minerals’ ingredients that

 are the subject of the qualification.”         (Def. Mem. at 11-12.)

             Section 349 of the GBL provides a cause of action for

 any person injured by “[d]eceptive acts or practices in the

 conduct of any business, trade or commerce or in the furnishing

 or any service.”     N.Y. Gen. Bus. Law § 349(a), (h).         “Deceptive

 acts” are acts that are “likely to mislead a reasonable consumer

 acting reasonably under the circumstances.”          Fink v. Time Warner

 Cable, 714 F.3d 739, 741 (2d Cir. 2013).          “To make out a prima

 facie case under Section 349, a plaintiff must demonstrate that



                                      24
Case 2:20-cv-01603-KAM-ST Document 18 Filed 01/27/21 Page 25 of 43 PageID #: 273



 (1) the defendant’s deceptive acts were directed at consumers,

 (2) the acts are misleading in a material way, and (3) the

 plaintiff has been injured as a result.”          Maurizio v. Goldsmith,

 230 F.3d 518, 521 (2d Cir. 2000).

             Section 350 of the GBL prohibits “[f]alse advertising

 in the conduct of any business, trade or commerce,” and is

 analyzed under the same “reasonable consumer” standard as

 Section 349.     Id. at 521.    To establish a claim under GBL § 350,

 which prohibits false advertising, “a plaintiff must demonstrate

 that the advertisement (1) had an impact on consumers at large,

 (2) was deceptive or misleading in a material way, and (3)

 resulted in injury.”      Horowitz v. Stryker Corp., 613 F. Supp. 2d

 271, 287 (E.D.N.Y. 2009) (quoting Andre Strishak & Assocs., P.C.

 v. Hewlett Packard Co., 752 N.Y.S.2d 400, 403 (2d Dep't 2002))

 (alteration omitted).

             Whether a representation is likely to deceive a

 reasonable consumer is usually a question of fact that should

 not be resolved on a motion to dismiss.          Goldemberg v. Johnson &

 Johnson Consumer Cos., Inc., 8 F. Supp. 3d 467, 478 (S.D.N.Y.

 2014).    Given that the reasonable consumer inquiry is, in most

 instances, a factual one, a party seeking to dismiss a false

 labeling claim must "extinguish . . . the possibility" that a

 reasonable consumer could be misled into believing the Products

 contained no synthetic materials.         In re Frito-Lay N. Am., Inc.


                                      25
Case 2:20-cv-01603-KAM-ST Document 18 Filed 01/27/21 Page 26 of 43 PageID #: 274



 All Nat. Litig., No. 12-MD-2413 (RRM) (RLM), 2013 WL 4647512, at

 *16 (E.D.N.Y. Aug. 29, 2013) (declining to dismiss plaintiffs’

 claims that the statement “made with all natural ingredients” on

 the product labels would mislead a reasonable consumer).

 Nonetheless, under both GBL §§ 349 and 350, “[i]t is well

 settled that a court may determine as a matter of law that an

 allegedly deceptive advertisement would not have misled a

 reasonable consumer.”      Fink, 714 F.3d at 741.

             Having reviewed the complaint and supporting

 documents, the Court concludes that plaintiff plausibly alleged

 that a reasonable consumer may be deceived by the statements

 regarding “Natural” ingredients provided on defendants’

 Products’ labels.      Thus, for the reasons set forth below, the

 Court denies defendants’ motion to dismiss with respect to

 plaintiff’s claims under GBL §§ 349 and 350 relating to the

 alleged deceptive and false advertising.

             As an initial matter, the Court notes that its

 conclusion today is consistent with recent district court

 decisions in this Circuit and outside of this Circuit addressing

 similar claims challenging “Natural” advertising representations

 on pet food products.      See Scandore v. Nylabone Corp., No. 20-

 cv-0254 (GRB)(ARL), at 38-39        (E.D.N.Y. 2020) (denying motion to

 dismiss after concluding that plaintiff plausibly alleged a

 claim under GBL §§ 349 and 350 and stating that discovery was


                                      26
Case 2:20-cv-01603-KAM-ST Document 18 Filed 01/27/21 Page 27 of 43 PageID #: 275



 needed to determine whether a “reasonable consumer” would likely

 be deceived by defendants’ labeling); Acquard v. Big Heart Pet

 Brands, No. 19-cv-50 (JLS), 2020 U.S. Dist. LEXIS 224712

 (W.D.N.Y. Nov. 30, 2020) (denying motion to dismiss after

 finding that plaintiffs sufficiently pleaded their claims under

 GBL §§ 349 and 350 and noting that, at a minimum, the case

 presented a “question of whether the language ‘with added

 vitamins, minerals & nutrients’ would cure the otherwise

 misleading statement that the Product was ‘All Natural’”),

 report and recommendation adopted, Acquard v. Big Heart Pet

 Brands, 2021 U.S. Dist. LEXIS 2393 (W.D.N.Y. Jan. 4, 2021);

 Roper v. Big Heart Pet Brands, Inc., No. 19-cv-406 (DAD)(BAM),

 2020 WL 7769819, at *5 (E.D. Cal. Dec. 30, 2020) (denying motion

 to dismiss after finding that “plaintiff’s claim that a

 reasonable consumer would find the label ‘natural’ to be

 misleading, even with the qualifying language ‘with added

 vitamins, minerals & nutrients,’ to be plausible”). 7           Consistent

 with these district court decisions, this Court denies

 defendants’ motion to dismiss and concludes that plaintiff



 7     In Scandore v. Nylabone Corp., No. 20-cv-0254 (GRB)(ARL) (E.D.N.Y.
 2020), the district court denied defendants’ motion to dismiss in part, on
 the record at a pre-motion conference. Defendants provided the court a true
 and accurate copy of the transcript from the July 7, 2020 hearing. (See ECF
 No. 13-2, Transcript from July 7, 2020 Hearing before Judge Gary Brown,
 Exhibit A.) Accordingly, citations to Scandore in this Memorandum & Order
 will refer to the pagination provided in the transcript attached as Exhibit
 A.



                                      27
Case 2:20-cv-01603-KAM-ST Document 18 Filed 01/27/21 Page 28 of 43 PageID #: 276



 plausibly alleged a claim under GBL §§ 349 and 350 for the

 reasons set forth below.

             First, the Court concludes that plaintiff plausibly

 alleged a claim under GBL §§ 349 and 350.          Viewing the complaint

 in context and in the light most favorable to the plaintiff, a

 reasonable consumer could plausibly construe the Products’

 labeling to suggest that the “added vitamins and minerals,” like

 the rest of the “natural ingredients,” are also “natural.”             (See

 Compl. ¶ 7 at 10 (“Natural Wholesome Ingredients with Added

 Essential Vitamins & Minerals”); at 11 (same); at 12 (same); at

 13 (“Natural Ingredients with Added Vitamins, Minerals & Trace

 Nutrients”).)     In other words, plaintiff plausibly alleged that

 a reasonable consumer viewing the Products’ label may interpret

 the “natural” claim to mean that the Products do not contain

 synthetic ingredients and that all of the Products’ ingredients

 -- including the “added vitamins and minerals” -- are natural.

 It is not unreasonable as a matter of law for a consumer to

 expect that a product labeled “natural” to contain only natural,

 and not synthetic ingredients.        See, e.g., Petrosino v. Stearn's

 Prod., Inc., No. 16-cv-7735 (NSR), 2018 WL 1614349, at *7

 (S.D.N.Y. Mar. 30, 2018) (“[A] reasonable consumer acting

 reasonably very well could be misled because they could conclude

 that the ‘natural’ label on the cosmetics means that they are

 made with all natural products”); Langan v. Johnson & Johnson


                                      28
Case 2:20-cv-01603-KAM-ST Document 18 Filed 01/27/21 Page 29 of 43 PageID #: 277



 Consumer Cos., Inc., 95 F. Supp. 3d 284, 289 (D. Conn. 2015)

 (“[I]t seems perfectly reasonable . . . that a typical consumer

 might interpret the phrase ‘100% naturally-sourced sunscreen

 ingredients’ on a sunscreen product label to mean that the whole

 product was natural”); Wilson v. Frito–Lay N. Am., Inc., No. 12–

 1586, 2013 WL 1320468, at *13 (N.D. Cal. Apr. 1, 2013) (“[A]

 reasonable consumer could interpret a bag of chips claiming to

 have been ‘Made with ALL NATURAL Ingredients' to consist

 exclusively of natural ingredients, contrary to the reality

 described in the nutrition box.”).

             Second, this Court declines to adopt the AAFCO

 guidelines discussing “natural” claims in this instant case, and

 thus, the defendants’ contention that its Products are “AAFCO-

 compliant” bears no dispositive weight in deciding this motion.

 (Def. Mem. at 12-14.)      Several district courts have declined to

 adopt the AAFCO’s guidelines on “natural” representations, and

 this Court similarly finds no authority requiring it to follow

 these standards.     See Roper, 2020 WL 7769819, at *5 (“AAFCO’s

 guidelines are not an enforceable provision of California law”);

 Blue Buffalo Co. v. Nestle Purina Petcare Co., No. 15-cv-384

 (RWS), 2015 WL 3645262, at *5 (E.D. Mo. June 10, 2015) (“[T]here

 is no legal authority for the proposition that no reasonable

 consumer could be misled by labeling that complies with FDA and




                                      29
Case 2:20-cv-01603-KAM-ST Document 18 Filed 01/27/21 Page 30 of 43 PageID #: 278



 AAFCO regulations.”). 8     Moreover, at this stage in the

 litigation, the Court need not determine whether defendants’

 products are “natural” “within any given definition” because GBL

 §§ 349 and 350 employ “an objective standard under which a fact

 finder must find if the ‘natural’ label, is misleading to a

 reasonable consumer acting reasonably.”          Petrosino, 2018 WL

 1614349, at *7; see also Ault v. J.M. Smucker Co., No. 13-cv-

 3409 (PAC), 2014 WL 1998235, at *5 (S.D.N.Y. May 15, 2014)

 (“While the Court would welcome the FDA’s guidance on the

 definition of ‘natural,’ this case is far less about science

 than it is about whether a label is misleading.           The issue is

 whether the use of the phrase ‘All Natural’ was likely to

 mislead a reasonable consumer acting reasonably under the

 circumstances.” (internal quotationn marks, citations, and

 alterations omitted)).      Thus, discovery is needed to determine

 whether a reasonable consumer would be deceived and this Court

 cannot conclude, as a matter of law, that plaintiff failed to

 state a claim under GBL §§ 349 and 350. 9         Scandore, No. 20-cv-

 0254, at 39.


 8     To be clear, the Court is not holding, as a rule of law, that pet foods
 labeled “natural” may not contain synthetic ingredients. Instead, the Court
 concludes only that “[t]he alleged presence of synthetic ingredients merely
 brings the claim of deception into the realm of plausibility.” Segedie v.
 Hain Celestial Grp., Inc., No. 14-cv-5029 (NSR), 2015 WL 2168374, at *12
 (S.D.N.Y. May 7, 2015).
 9
       Even assuming the AAFCO guidelines applied, however, the Court would
 still deny defendants’ motion to dismiss because it is unclear from the
 guidelines whether the Products’ labels are compliant. For instance, the


                                      30
Case 2:20-cv-01603-KAM-ST Document 18 Filed 01/27/21 Page 31 of 43 PageID #: 279



             Third, defendants’ contention that the “qualified

 statement” on the Products’ label prevents any consumer

 misconception is also unpersuasive.         Notably, one Simply Nourish

 Product identified by plaintiff, “Simply Nourish Grain Free

 Gluten Free Chewy Chicken Jerky Fillets Dog Treat,” does not

 contain the qualified statement and instead simply represents

 that the Product is made of “Naturally Wholesome Ingredients.”

 (See Compl. ¶ 7 at 14); see also Scandore, No. 20-cv-0254, at 38

 (noting that some of defendants’ products did not include the

 disclaimer language referring to “added vitamins and minerals”).

 Accepting plaintiff’s allegations that the ingredients contained

 in the Products are synthetic and non-natural (see Compl. ¶ 8),



 AAFCO guidelines recommend that “exceptions be made” in cases when synthetic
 ingredients are present in the product, provided “that a disclaimer is used
 to inform the consumer that the vitamins, minerals or other trace nutrients
 are not natural.” (Borders Decl., Ex. B, at 6-7.) Applying this standard,
 for the Products to be “AAFCO-compliant” as represented by defendants, the
 disclaimer “with added vitamins and minerals” would necessarily have “to
 inform the consumer that the vitamins, minerals or other trace nutrients are
 not natural.” (Borders Decl., Ex. B, at 6-7.) Here, defendants argue that
 the Products’ “natural claim is not deceptive because it is expressly
 qualified (i.e., a statement that the food is natural and contains added
 vitamins and minerals).” (Def. Mem. at 2, 12-13 (emphasis in original).)
 Viewing this “qualified statement” in context, the Court concludes that
 defendants’ disclaimer is inadequate because it does not indicate to
 consumers that the vitamins and nutrients added to the Products are “not
 natural,” as required under AAFCO guidelines. Instead, as explained above, a
 reasonable consumer may read the “natural” claim as applying to both the
 ingredients and the added vitamins and minerals. Although the AAFCO
 guidelines do provide an example disclaimer, there appears to be a
 contradiction in the AAFCO guidelines, which require a disclaimer but provide
 an example disclaimer without language indicating that the ingredients are
 “not natural.” Accordingly, even if the AAFCO guidelines were controlling
 here, the Court would still deny defendants’ motion to dismiss because it is
 unclear whether the Products’ labels are compliant. In any event, as
 explained above, the AAFCO guidelines are not determinative of the issues
 here.



                                      31
Case 2:20-cv-01603-KAM-ST Document 18 Filed 01/27/21 Page 32 of 43 PageID #: 280



 the Court concludes that the presence of an ingredient list

 provides no basis for dismissal of plaintiff’s claims.

             Fourth, although some courts have found that an

 ingredient statement may clarify a consumer’s understanding of

 what is being advertised, the mere presence of an ingredient

 list on a product “does not eliminate the possibility that

 reasonable consumers may be misled.”         Ackerman v. Coca–Cola Co.,

 No. 09-cv-0395 (JG), 2010 WL 2925955, at *16–17 (E.D.N.Y. July

 21, 2010).    Thus, although the ingredient list provided on the

 Products is relevant to whether a reasonable consumer would be

 misled by the labels, the effect that such list may have on a

 reasonable consumer’s understanding of the Products’ label is a

 factual inquiry.     See Sitt v. Nature’s Bounty, Inc., No. 15-cv-

 4199 (MKB) (E.D.N.Y. Sept. 26, 2016); Goldemberg, 8 F. Supp. 3d

 at 478 (rejecting motion and holding that a reasonable consumer

 could interpret “Active Naturals” to mean the product was

 completely natural).      Furthermore, although defendants argue

 that the allegedly synthetic ingredients are properly

 characterized as natural (see Def. Mem. at 8-9, 11-12), “that

 question of fact is improperly resolved on a motion to dismiss,

 when the Court must accept plaintiff’s well-pleaded allegations

 as true and draw all reasonable inferences in plaintiff’s

 favor.”    Suarez, 2019 WL 1046662, at *8; In re Frito-Lay N. Am.,

 Inc. All Nat. Litig., 2013 WL 4647512, at *16 (noting that while


                                      32
Case 2:20-cv-01603-KAM-ST Document 18 Filed 01/27/21 Page 33 of 43 PageID #: 281



 an ingredient list is relevant, it does not, as a matter of law,

 “extinguish the possibility that reasonable consumers could be

 misled by [defendant’s] labeling and marketing”).           Accordingly,

 although a jury may ultimately find that the appearance of

 ingredients that are obviously synthetic on an ingredient list

 undercuts plaintiff’s theory of deception, this Court cannot

 make this determination as a matter of law at this stage.

             Finally, plaintiff sufficiently alleged causation and

 injury at this stage in the litigation to survive dismissal.             As

 noted above, the complaint alleges facts that, if true,

 establish that the “natural” representations were plausibly

 misleading to a reasonable consumer, misled plaintiff, and

 caused plaintiff harm in the form of economic injury.            (See

 Compl. ¶ 54 (“Defendants’ improper consumer-oriented conduct --

 including labeling and advertising the Products as being

 “Natural” -- is misleading in a material way in that it, inter

 alia, induced Plaintiff and the New York Subclass Members to

 purchase and pay a premium for Defendants’ Products and to use

 the Products when they otherwise would not have”)); see

 Ackerman, 2010 WL 2925955, at *23 (“Injury is adequately alleged

 under GBL §§ 349 or 350 by a claim that a plaintiff paid a

 premium for a product based on defendants' inaccurate

 representations.” (citations omitted)); Greene v. Gerber Prod.

 Co., 262 F. Supp. 3d 38, 68 (E.D.N.Y. 2017) (finding a


                                      33
Case 2:20-cv-01603-KAM-ST Document 18 Filed 01/27/21 Page 34 of 43 PageID #: 282



 sufficiently pled section 349 and 350 injury where plaintiff

 alleged that she would not have paid the price charged if not

 for the purported allergy benefits in the Infant Formula);

 Koenig v. Boulder Brands, Inc., 995 F. Supp. 2d 274, 288-89

 (S.D.N.Y. 2014) (finding a sufficiently pled section 349 injury

 where the plaintiff alleged that he would not have paid the

 price charged for “fat-free” milk had he known it contained

 fat).   For the foregoing reasons, the Court denies defendants’

 motion to dismiss plaintiffs’ claims for deceptive practices and

 false advertising under GBL §§ 349 and 350.

III.   Breach of Express Warranty

             Plaintiff’s third cause of action asserts that

 defendants breached an express warranty under state warranty

 laws by providing a “written affirmation of fact” promising that

 the Products are “Natural.”       (Compl. ¶¶ 70-78.)

             To properly plead breach of an express warranty under

 New York law, plaintiff must allege “an affirmation of fact or

 promise by the seller, the natural tendency of which was to

 induce the buyer to purchase....”         Sitt, 2016 WL 5372794, at *15

 (quoting Factory Assocs. & Exporters, Inc. v. Lehigh Safety

 Shoes Co. LLC, 382 Fed. App'x 110, 111–12 (2d Cir. 2010)

 (summary order)).      “Any affirmation of fact or promise made by

 the seller to the buyer which relates to the goods and becomes

 part of the basis of the bargain creates an express warranty


                                      34
Case 2:20-cv-01603-KAM-ST Document 18 Filed 01/27/21 Page 35 of 43 PageID #: 283



 that the goods shall conform to the affirmation or promise.”

 N.Y. U.C.C. § 2-313(1)(a).       Further, “[a]ny description of the

 goods which is made part of the basis of the bargain creates an

 express warranty that the goods shall conform to the

 description.”     Id. § 2-313(1)(b).

             To recover on a breach of warranty claim under New

 York law, the buyer of the allegedly mislabeled product “must

 within a reasonable time after [s]he discovers or should have

 discovered any breach notify the seller of breach or be barred

 from any remedy.”      N.Y. U.C.C. § 2-607(3)(a).       To satisfy the

 pre-suit notice requirement “the notice given by plaintiff had

 only to ‘alert [defendant] that the transaction [was]

 troublesome and [did] not need to include a claim for damages or

 threat of future litigation.’”        Cliffstar Corp. v. Elmar

 Industries, Inc., 678 N.Y.S.2d 222, 223 (4th Dep’t 1998) (citing

 Computer Strategies v. Commodore Bus. Machs., 483 N.Y.S.2d 716,

 723 (2d Dep’t 1984)).      “[R]equiring notice is designed to defeat

 commercial bad faith, not to deprive a good faith consumer of

 his remedy.”     N.Y. U.C.C. § 2-607 cmt. 4.       “[T]he sufficiency

 and timeliness of the notice is generally a question for the

 jury.”    Sullivan v. Aventis, Inc., No. 14-cv-2939 (NSR), 2015 WL

 4879112, at *8 (S.D.N.Y. Aug. 13, 2015) (citing Tomasino v.

 Estee Lauder Cos. Inc., 44 F. Supp. 3d 251, 260 (E.D.N.Y.

 2014)).


                                      35
Case 2:20-cv-01603-KAM-ST Document 18 Filed 01/27/21 Page 36 of 43 PageID #: 284



             Plaintiff alleges that defendants promised that the

 Products were “natural,” yet the Products contained synthetic

 ingredients.     (Compl. ¶¶ 71-76, 85-88.)       Defendants argue that a

 “natural” label “in the context of a qualified claim” is not an

 express warranty because the term “natural” is not an

 “affirmation of fact or written promise” that the Products do

 not contain synthetic ingredients.         (Def. Mem. at 19-20.)

 Further, defendants assert that plaintiff failed to provide pre-

 suit notice with respect to the alleged breach of express

 warranty as required under New York law.          (Id. at 20.)

             Here, the Court concludes that plaintiff adequately

 stated a claim that the “natural” label on the Products

 warranted, through its description of the Products, a statement

 of fact about the Products that was allegedly breached by the

 inclusion of synthetic ingredients.         See In re Frito-Lay N. Am.,

 2013 WL 4647512, at *27; Acquard, 2020 U.S. Dist. LEXIS 224712,

 *14 (declining to dismiss plaintiff’s express warranty claim

 challenging an “All Natural” label on pet food products);

 Goldemberg, 8 F. Supp. 3d at 483 (declining to dismiss

 plaintiff’s express warranty claim challenging the “Active

 Naturals” labeling on Aveeno skin care products).           The Court

 also finds that plaintiff sufficiently alleged that she relied

 on the “natural” claim, which was the basis for the bargain, and




                                      36
Case 2:20-cv-01603-KAM-ST Document 18 Filed 01/27/21 Page 37 of 43 PageID #: 285



 was damaged due to the price paid for the Products.            (Compl. ¶¶

 73-74, 78.)

             Nonetheless, the Court concludes that plaintiff failed

 to allege pre-suit notice as required for a breach of express

 warranty claim.     Plaintiff’s complaint states that “[w]ithin a

 reasonable time after they knew or should have known of

 Defendants’ breach, Plaintiff, on behalf of herself and Class

 Members, placed Defendants on notice of their breach, giving

 Defendants an opportunity to cure their breach, which they

 refused to do.”     (Compl. ¶ 75.)     This allegation, by itself, is

 insufficient to plead pre-suit notice.         Instead, plaintiff must

 provide factual allegations -- such as the date and method

 plaintiff sent a pre-suit notice -- supporting the contention

 that she notified defendant of the alleged breach within a

 reasonable time.     See Suarez, 2019 WL 1046662, at *9 (noting

 that the amended complaint specifically alleged that plaintiff

 mailed a “pre-suit notice” on a specific date, asserting that

 defendant breached an express warranty under New York law).

 Although plaintiff states in her opposition to defendants’

 motion to dismiss that “Plaintiff mailed Defendants a pre-suit

 notice letter on September 5, 2018, prior to filing the original

 complaint in this case,” such allegation is absent from the

 complaint.    (Pl. Mem. at 18.)      Consequently, because plaintiff

 failed to allege any facts supporting the allegation that she


                                      37
Case 2:20-cv-01603-KAM-ST Document 18 Filed 01/27/21 Page 38 of 43 PageID #: 286



 notified defendant of the alleged breach within a reasonable

 time after its discovery, defendants’ motion to dismiss is

 granted, without prejudice.       Plaintiff is granted leave to amend

 in order to correct this deficiency.         See, e.g., Petrosino, 2018

 WL 1614349, at *5 (dismissing express warranty claim for lack of

 pre-suit notice but permitting plaintiff to amend complaint).

 IV.   The Magnuson-Moss Warranty Act

             Plaintiff’s fourth cause of action asserts that

 defendants violated the MMWA by providing a “written warranty”

 promising that the Products are “Natural.”          (Compl. ¶¶ 79-88.)

 Defendants argue that a “natural” label “in the context of a

 qualified claim” is not a written warranty that the Products

 “will meet a specified level of performance over a specified

 period of time.”     (Def. Mem. at 21.)

             “The [Magnuson-Moss Warranty Act] grants relief to a

 consumer ‘who is damaged by the failure of a ... warrantor ...

 to comply with any obligation ... under a written warranty.’ ”

 Wilbur v. Toyota Motor Sales, U.S.A., Inc., 86 F.3d 23, 26 (2d

 Cir. 1996) (quoting 15 U.S.C. § 2310(d)(1)).          The statute

 defines a “written warranty” as:

             any written affirmation of fact or written
             promise made in connection with the sale of a
             consumer product by a supplier to a buyer
             which relates to the nature of the material or
             workmanship and affirms or promises that such
             material or workmanship is defect free or will



                                      38
Case 2:20-cv-01603-KAM-ST Document 18 Filed 01/27/21 Page 39 of 43 PageID #: 287



             meet a specified level of performance over a
             specified period of time[.]

 15 U.S.C. § 2301(6)(A).       The MMWA “makes a warrantor directly

 liable to a consumer for breach of a written warranty.”            Diaz v.

 Paragon Motors of Woodside, Inc., 424 F. Supp. 2d 519, 540

 (E.D.N.Y. 2006).     The MMWA “merely incorporates and federalizes

 state-law breach of warranty claims, including state-law

 standards for liability and damages.”         Sitt, 2016 WL 5372794, at

 *17.

             The Court concludes that plaintiff failed to allege a

 violation of a written warranty as defined under the MMWA

 because the “natural” representation on defendants’ Products

 relates to the nature of the material in the product, but does

 not “affirm[] or promise[] that such material or workmanship is

 defect free or will meet a specified level of performance over a

 specified period of time.”       15 U.S.C. § 2301(6)(A).       Although

 some district courts in this Circuit have declined to dismiss

 MMWA claims under the reasoning that “express warranty and MMWA

 claims stand or fall together,” see Scandore, No. 20-cv-0254, at

 36 (noting that the law surrounding the MMWA is “very unclear”

 and declining to dismiss MMWA claim where express warranty claim

 survived); Suarez, 2019 WL 1046662, at *9 (declining to dismiss

 MMWA claim where plaintiff’s underlying warranty claims survive

 dismissal); Sitt, 2016 WL 5372794, at *18 (same), the Court



                                      39
Case 2:20-cv-01603-KAM-ST Document 18 Filed 01/27/21 Page 40 of 43 PageID #: 288



 concludes that the “natural” representation on defendants’

 Products cannot satisfy the statutory definition of a written

 warranty under the MMWA.       In reaching this conclusion, the Court

 agrees with other district courts in this Circuit in finding

 that the “natural” label constitutes a product description and

 does not warrant any specified level of performance or promise

 that the product to which the label is affixed will be defect

 free.   See Newton v. Kraft Heinz Foods Co., No. 16-cv-04578

 (RJD)(RLM), 2018 WL 11235517, at *6 (E.D.N.Y. Dec. 18, 2018)

 (“[L]ooking solely at the language of the MMWA, Plaintiff’s

 suggestion that Defendants’ “natural” or “all natural” labels

 could be construed to “promise” or “affirm” a “defect free” sour

 cream or a sour cream that “will meet a specified level of

 performance over a specified period of time” strains virtually

 any possible interpretation or definition of the term

 “natural.”); In re Frito-Lay N. Am., Inc. All Nat. Litig., 2013

 WL 4647512, at *17 (“An ‘All Natural’ label does not warrant a

 product free from defect . . . Nor does it constitute a promise

 that the product ‘will meet a specified level of performance

 over a specified period of time.’”).         For these reasons, the

 Court dismisses plaintiff’s MMWA claim.

  V.   Unjust Enrichment

             Finally, plaintiff’s fifth cause of action alleges

 that defendants’ “unlawful conduct as described in this


                                      40
Case 2:20-cv-01603-KAM-ST Document 18 Filed 01/27/21 Page 41 of 43 PageID #: 289



 Complaint allowed Defendants to knowingly realize substantial

 revenues from selling their Products at the expense of, and to

 the detriment or impoverishment of, Plaintiff and Class Members,

 and to Defendants’ benefit and enrichment.”          (Compl. ¶ 92.)

 Defendants argue that plaintiff’s unjust enrichment claim is

 duplicative of their other claims, and should therefore be

 dismissed.    (Def. Mem. at 22-23.)

             “Under New York law, a plaintiff may prevail on a

 claim for unjust enrichment by demonstrating ‘(1) that the

 defendant benefitted; (2) at the plaintiff's expense; and (3)

 that equity and good conscience require restitution.’” Nordwind

 v. Rowland, 584 F.3d 420, 434 (2d Cir. 2009) (quoting Beth Isr.

 Med. Ctr. v. Horizon Blue Cross & Blue Shield of N.J., Inc., 448

 F.3d 573, 586 (2d Cir. 2006)).        Unjust enrichment is an

 equitable remedy, available “only in unusual situations when,

 though the defendant has not breached a contract nor committed a

 recognized tort, circumstances create an equitable obligation

 running from the defendant to the plaintiff.”           Corsello v.

 Verizon N.Y., Inc., 967 N.E.2d 1177, 1185 (N.Y. 2012).            Notably,

 “[u]njust enrichment claims should be dismissed ‘where the

 violative conduct alleged is conterminous with a conventional

 tort or contract claim, regardless of whether the tort or

 contract claim is dismissed.’”        Hughes v. Ester C Co., 330 F.

 Supp. 3d 862, 877 (E.D.N.Y. 2018) (quoting Obeid on behalf of


                                      41
Case 2:20-cv-01603-KAM-ST Document 18 Filed 01/27/21 Page 42 of 43 PageID #: 290



 Gemini Real Estate Advisors LLC v. La Mack, No. 14-cv-6498 (LTS)

 (HBP), 2018 WL 2059653, at *29 (S.D.N.Y. May 1, 2018)); see also

 Bowring v. Sapporo U.S.A., Inc., 234 F. Supp. 3d 386, 392

 (E.D.N.Y. 2017) (dismissing unjust enrichment claim because it

 was duplicative of plaintiff’s other dismissed claims).

             Here, the unjust enrichment claim duplicates the

 plaintiff’s other claims, which arise out identical facts: the

 defendants’ alleged misrepresentation on the Product packaging.

 Because plaintiff’s unjust enrichment claim under New York law

 is based on the same allegations as her claims of violations of

 GBL §§ 349 and 350 and breach of express warranty under New York

 law, and because plaintiff has not shown how her unjust

 enrichment claim differs from her other New York claims, the

 Court dismisses plaintiff’s unjust enrichment claim as

 duplicative of her other New York claims.          See, e.g., Silva,

 2020 WL 4586394, at *7 (dismissing unjust enrichment claim as

 duplicative); Scandore, No. 20-cv-0254, at 35 (same).

                                  CONCLUSION

             For the foregoing reasons, defendants’ motion to

 dismiss is denied in part and granted in part without prejudice,

 and with leave to amend the breach of express warranty claim in

 conformity with this Memorandum and Order.          The Court grants

 defendants’ motion to dismiss plaintiff’s claims for injunctive

 relief, breach of a written warranty under the MMWA, breach of


                                      42
Case 2:20-cv-01603-KAM-ST Document 18 Filed 01/27/21 Page 43 of 43 PageID #: 291



 express warranty, and unjust enrichment, and denies defendants’

 motion to dismiss plaintiff’s claims under GBL §§ 349 and 350.

 Plaintiffs are granted leave to file an amended complaint within

 fourteen (14) days of entry of this Memorandum and Order to

 amend the breach of express warranty claim in conformity with

 this Memorandum and Order.

             SO ORDERED.


                                          /s/
                                     KIYO A. MATSUMOTO
                                     United States District Judge
                                     Eastern District of New York


 Dated: January 27, 2021
        Brooklyn, New York




                                      43
